March 12, 2010


Mr. Christopher Bradshaw-Hull
Attorney at Law
4200 Montrose Blvd., Suite 570
Houston, TX 77006

Ms. Diana L. Faust
Cooper & Scully, P.C.
900 Jackson Street, Suite 100
Dallas, TX 75202
Mr. Richard Sheehy
Sheehy Serpe & Ware, P.C.
909 Fannin, Suite 2500
Houston, TX 77010

RE:   Case Number:  08-0169
      Court of Appeals Number:  01-06-01068-CV
      Trial Court Number:  2005-54075

Style:      TANGIE WALTERS
      v.
      CLEVELAND REGIONAL MEDICAL CENTER, SHIRLEY KIEFER, AND KEITH SPOONER,
      M.D.

Dear Counsel:

      Today the Supreme Court  of  Texas  issued  an  opinion  and  enclosed
judgment in the above-referenced cause.   You  may  obtain  a  copy  of  the
opinion   at:   http://www.supreme.courts.state.tx.us/historical/recent.asp.
If you would like the opinion by email,  please  contact  Claudia  Jenks  at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. M. Karinne         |
|   |McCullough             |
|   |Ms. Theresa Chang      |